Title: Feb. 2. 1759.
From: Adams, John
To: 


       At Westtown, in Dr. Webbs Chamber at Hammonds. His landlady is an odd Woman. She seems good Natured, and obliging too, but she has so many shruggs, grimaces, affectations of Witt, Cunning, and Humour, as make her ridiculous. She is awkward, shamefaced, bashful, yet would fain seem sprightly, witty, &c. She is a Squaddy, masculine, Creature, with a swarthy pale face, a great staring, rolling Eye, a rare Collection of disagreable Qualities.
       
       I have read several Letters, this afternoon and Evening, in the Turkish Spy.
      